Exhibit 10.24

﻿

TERMINATION AGREEMENT AND RELEASE

﻿

This Termination Agreement and Release (this "Agreement") is made as of March
10, 2016, by and between Liberty Theaters,  LLC ("LTLLC") and OBI,  LLC ("OBI").
Capitalized terms not defined in this Agreement shall have the meaning ascribed
to such terms in the Theater Management Agreement (as  defined herein).

﻿

WHEREA S, reference is made to that certain Theater Management Agreement (the
"Theater Management Agreement") dated effective as of January 1, 2002, by and
between Liberty Theaters, Inc.  ("LTI") and OBI.

﻿

WHEREAS, LTI was subsequently merged into LTLLC.

﻿

WHEREA S, pursuant to the Theater Management Agreement, OBI provides Management
Services to theaters owned by LTLLC and its Operating Subsidiaries.

﻿

WHEREAS, LTLLC and OBI desire to terminate the Theater Management Agreement as
of March 10, 2016 ("Termination Date").

﻿

WHEREAS,  LTLLC acknowledges and agrees that OBI has fully and satisfactorily
performed its obligations under and pursuant to the Theater Management
Agreement.

﻿

WHEREAS, OBI acknowledges and agrees that other than the Final Payment (defined
hereafter) LTLLC has fully and satisfactorily performed its obligations under
and pursuant to the Theater Management Agreement.

﻿

NOW, THEREFORE, in consideration of the mutual promises  and covenants contained
herein,

The parties hereto agree as follows:

﻿

1.  Effective as of the Termination Date,  the Theater Management Agreement is
hereby terminated. On and after the Termination Date,  LTLLC shall have no
further obligations to OBI under the Theater Management Agreement other than its
indemnity obligations set forth in Section 5.1 of the Theater Management
Agreement, and OBI shall have no further obligations  to LTLLC under the Theater
Management Agreement. Any and all amounts owed by LTLLC to OBI for Management
Services performed by OBI on or prior to the Termination Date,  including,  but
not limited to,  compensation payable to OBI for 20 15 and incentive
compensation for the period between January 1 ,  2016 and the Termination Date
(collectively, the "Final Payment") under the Theater Management Agreement shall
be paid by LTLLC within 15 days of the parties '  mutual agreement (acting in
good faith) as to the amount of such Final Payment and,  in the case of
reimbursement of expenses, within 30 days of presentation of appropriate
substantiating documentation .

﻿

2. OBI waives its right to receive incentive fees pursuant to Section 4.1(d) of
the Theater Management Agreement accrued after the Termination Date.

﻿

3. Other than payment of the Final Payment by LTLLC to OBI and except as
provided in Section 1, above, with respect to the survival of certain indemnity
obligations, OBI does hereby irrevocably, unconditionally, voluntarily,
knowingly , fully, finally and completely forever releases and discharges LTLLC
and its parent s, subsidiaries, divisions, affiliates (that currently exist or
may exist in the future), successors, assigns and predecessors and their present
and former owners, stockholders, member s, managers,
directors,  officers,  employees,  agents,  attorneys,  representatives,  successors,
beneficiaries, heirs and assigns, individually and collectively (the "LTLLC
Released Parties") from,
against  and  with  respect  to  any  and  all  actions, accounts,
agreements,  causes of  action, complaints, charges, claims,  covenants,
 contracts, costs, damages,  demands, debts, defenses,  duties, expenses,
executions, fees, injuries, interest, judgments, liabilities,  losses,
obligations, penalties, promises, reimbursements ,  remedies, suits, sums of
money, and torts of whatever kind or character,  whether in law, equity or
otherwise,  direct or indirect, fixed or contingent ,  foreseeable or
unforeseeable ,  liquidated or unliquidated, known or unknown, matured or
unmatured, absolute or contingent ,  determined or determinable (excluding,
however, for a claim found by a  court of competent jurisdiction that any LTLLC
Released Party has committed fraud or an intentional act causing material
financial damage to OBI), that OBI or anyone claiming through or under OBI,
 ever had, now has, or may hereafter have or acquire, against such LTLLC
Released Party that arises out of or in any way relate,  directly or indirectly
,  to any matter, cause or



--------------------------------------------------------------------------------

 

thing, act or failure to act whatsoever occurring at any time on or prior to the
date of this Agreement that relates to the Theater Management Agreement. OBI
irrevocably  covenants that it will not, directly or indirectly, sue, commence
any proceeding against, or make any demand upon any LTLLC Released Party in
respect of any of the matters released and discharged pursuant to this Section
3. As a matter of clarification, this release does not release any claims that
Margaret Cotter, the sole member of LTLLC,  may have against LTLLC,  or any of
its affiliates, in her individual  capacity as an executive or manager or LTLLC
and/or in her capacity as an officer, director, and/or stockholder of Reading
International, Inc.

﻿

4. LTLLC does hereby irrevocably ,  unconditionally, voluntarily,  knowingly,
fully, finally and completely forever releases and discharges OBI and its
parents, subsidiaries, divisions, affiliates (that currently exist or may exist
in the future), successors,  assigns and predecessors and their present and
former owners,  stockholders,  members, managers ,  directors, officers,
employees, agents, attorneys, representatives, successors, beneficiaries, heirs
and assigns,  individually and collectively (the "OBI Released Parties") from,
against and with respect to any and all actions,  accounts, agreements, causes
of action, complaints, charges, claims,  covenants, contracts,  costs, damages,
demands,  debts,  defenses, duties, expenses,  executions,  fees,  injuries,
 interest, judgments, liabilities, losses,  obligations, penalties,  promises ,
 reimbursements ,  remedies , suits, sums of money,  and torts of whatever kind
or character,  whether in law,  equity or otherwise ,  direct or indirect ,
 fixed or contingent ,  foreseeable or unforeseeable ,  liquidated or
unliquidated, known or unknown ,  matured or unmatured,  absolute or contingent
,  determined or determinable (excluding, however ,  for a  claim found by a
court of competent jurisdiction that any OBI Released Party has committed fraud
or an intentional act causing material financial damage to LTLLC),  that LTLLC
or anyone claiming through or under LTLLC, ever had, now has, or may hereafter
have or acquire, against such OBI Released Party that arises out of or in any
way relate,  directly or indirectly ,  to any matter,  cause or thing,  act or
failure to act whatsoever occurring at any time on or prior to the date of this
Agreement that relates to the Theater Management Agreement. LTLLC irrevocably
covenants that it will not ,  directly or indirectly, sue,  commence any
proceeding against ,  or make any demand upon any OBI Released Party in respect
of any of the matters released and discharged pursuant to this Section 4.

﻿

5. OBI and LTLLC acknowledge and agree that the Theater Management Agreement
constitutes the entire understanding  between OBI  and LTLLC with respect to the
subject matter thereof,  that OBI and LTLLC have performed all of their
respective obligations to each other required under the Theater Management
Agreement,  and LTLLC has made all payments  required under the Theater
Management Agreement other than the Final  Payment.

﻿

6. This  Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada without giving effect to the conflict of laws
principles thereof.

﻿

7. This  Agreement may be executed in multiple counterpart s, each of which
shall be deemed an original document, but all of which together shall constitute
on and the same instrument.

﻿

﻿

IN  WITNESS WHEREOF,  the parties execute this Termination Agreement as of the
date first set forth above.

﻿

﻿

OBI M  ANAGEMENT, LLC

Picture 3 [rdi-20151231xex10_24g001.jpg]

﻿

LIBERTY THEATERS, LLC

Picture 4 [rdi-20151231xex10_24g002.jpg]

﻿

﻿



--------------------------------------------------------------------------------